Citation Nr: 0804259	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05 32-605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to VA compensation for birth defects of a child 
born to a Vietnam veteran.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2004 decision rendered 
by the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  



FINDINGS OF FACT

1.  The veteran served in Vietnam and had over a year of 
foreign service.
 
2.  The veteran's son, C.A.T., was born in June 1971 and died 
in July 1971.  The cause of death was cited as 
cardiorespiratory arrest, due to or as a consequence of 
septic shock, due to or as a consequence of volvulus of 
intestine.  

3.  C.A.T. died prior to the passage of pertinent law and 
effective date.  


CONCLUSION OF LAW

There is no legal entitlement to benefits for the veteran's 
son for birth defects, claimed to have been the result of 
herbicide exposure.  38 U.S.C.A. §§ 1805, 1815, 5110(g), 
7104(c) (West 2002); 38 C.F.R. §§  3.114, 3.403(b), 3.814, 
3.815 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

VA is generally required to notify the claimant of (1) the 
information and evidence that is necessary to substantiate 
the claim; (2) what evidence the claimant is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim. VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Legal Criteria and Analysis 

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).  However, a monetary allowance may be paid for 
certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam era is the mother of 
the natural child at issue.  38 U.S.C.A. §§ 1812, 1815; 38 
C.F.R. § 3.815 (2007).  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).  The Board notes that the veteran served during 
the Vietnam era and had over a year of foreign service, hence 
he is a Vietnam veteran and exposure to herbicides is 
presumed.  The veteran maintains that he is entitled to VA 
compensation because as a result of his herbicide exposure in 
Vietnam his son was born with birth defects.  As will be 
explained below, the Board finds against the veteran's claim.  

The veteran's son, C.A.T., was born in June 1971.  In July 
1971, C.A.T. was admitted into the hospital for vomiting and 
abdominal distention.  A exploratory laparotomy with 
reduction of volvulus, and cut down of right ankle was 
performed.  C.A.T. had a preoperative diagnosis of small 
bowel obstruction and posteroperative diagnosis of volvulus 
of the mid gut with some mechanical difficulty.  Four hours 
after surgery, C.A.T. went into cardiorespiratory arrest and 
was later pronounced dead.  The cause of death was cited as 
cardiorespiratory arrest, due to or as a consequence of 
septic shock, due to or as a consequence of volvulus of 
intestine, corrected by surgery.  

Although the Board is most sympathetic to the veteran's 
situation, the Board finds that the veteran is not entitled 
to compensation under the law or VA regulations.  The Board 
notes that the veteran is not entitled to compensation under 
38 U.S.C.A. §1815, which provide for the payment of a 
monetary allowance to any eligible child of women Vietnam 
veterans where that child is born with certain birth defects.  
Because the veteran is a male, 38 U.S.C.A. §1815 is not 
applicable to the facts of this case.  

The Board also finds that the veteran is not entitled to 
compensation under 38 U.S.C.A. § 1805.  Prior to the passage 
and effective date of the pertinent law and regulations, the 
veteran's son died.  There is no basis to award benefits 
prior to the effective date of a law or regulation.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  As noted above, 
spina bifida is the only birth defect that warrants the award 
of monetary benefits based on the herbicide exposure of the 
veteran as a father of that child.  See Jones, supra.   
However, the law clearly provides that the effective date for 
an award of a monetary allowance under 38 U.S.C.A. § 1805 
will be either the date of birth, if the claim is received 
within one year of that date, or the date on which the claim 
was received, but not earlier than October 1, 1997.  See 38 
C.F.R. § 3.403(b).  The law is clear that the effective date 
of an award of benefits under 38 U.S.C.A. § 1805 cannot be 
earlier than October 1, 1997.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  Unfortunately, as of that date, the 
veteran's son had been deceased for many years and there is 
no statutory authority for the retroactive payment of 
benefits prior to the enactment date of October 1, 1997.  
Nothing in the law provides for benefits for offspring who 
are not alive.  Moreover, entitlement to compensation under 
38 U.S.C.A. § 1805 requires a showing that the veteran's 
child had a diagnosis of spina bifida.  The evidence does not 
show that the veteran's son was diagnosed with spina bifida.  

The Board also notes that it appears that the veteran, in his 
Appeal to Board of Veterans' Appeal Form 9,  raised what 
amounts to a theory of relief couched in equity.  However, 
the Board is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  The Board is bound by the law and VA regulations.  
38 U.S.C.A. § 7104.

As noted, the Board is most sympathetic to the veteran's 
situation.  However, it is clear that the veteran is not 
entitled to relief under the law and VA regulations.  Again, 
the Board is bound by the laws enacted by Congress and by VA 
regulations.  38 U.S.C.A. § 7104.  The Board is mindful of 
the veteran's position, but it appears that there is no 
provision to allow a grant of the benefit sought on appeal 
because the statutory and regulatory requirements are shown 
not to have been met.  The veteran's claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the appeal to the 
Board is terminated).



ORDER

Entitlement to VA compensation for birth defects of a child 
born to a Vietnam veteran is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


